Appeal by defendant from a judgment of the County Court, Nassau County, rendered September 23, 1975, convicting him of *634attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. The record on this appeal indicates that the initial oral confession was voluntary. But, even if involuntary, the subsequent written confession was voluntary and had an independent existence. The written confession was not given during a period of continuous interrogation (cf. People v Chapple, 38 NY2d 112); rather, it was given after the patrolman had finished questioning defendant. Defendant freely walked away from the policeman’s car and had an opportunity to remain away and be silent, or to call an attorney; instead he decided to return and give a statement. Thus, it was not extracted from defendant by interrogation but was volunteered. We have considered the other points raised by defendant and find them to be without merit. Martuscello, Acting P. J., Cohalan, Margett, Damiani and Hawkins, JJ., concur.